954 So. 2d 671 (2007)
Jimmie Dwight GREEN, Appellant,
v.
FLORIDA PAROLE COMMISSION, and James R. McDonough, Secretary, Florida Department of Corrections, Appellees.
No. 1D06-5243.
District Court of Appeal of Florida, First District.
April 11, 2007.
Jimmie Dwight Green, pro se, Appellant.
Bill McCollum, Attorney General; Bradley R. Bischoff, and Sara K. Dyehouse, Assistant General Counsels, Florida Parole Commission, Tallahassee, for Appellees.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of December 18, 2006, the Court has determined that the lower tribunal's Order Requiring the Florida Department of Corrections to Produce Plaintiff's Complete Official File, is a nonappealable nonfinal order. Accordingly, the appeal is hereby dismissed for lack of jurisdiction.
WOLF, VAN NORTWICK, and LEWIS, JJ., concur.